Title: From Thomas Jefferson to Joseph Priestley, 11 August 1800
From: Jefferson, Thomas
To: Priestley, Joseph



Dear Sir
Monticello Aug. 11. 1800.

Your favor of June 23d. came to hand only four days ago. the former one, covering your thoughts on the plan of an university was recieved a little before I left Philadelphia. the journey, and pressure of other objects on my return home, had prevented my acknoledgments being made in their due time. accept now my sincere thanks for them. they come up perfectly to what I had wished from you; and if they are not turned to useful account for posterity, it will be from the insensibility of others to the importance of good education. as soon as we can ripen the public disposition, we shall bring forward our propositions. the prices you mention of the bread grains at Liverpool appear to be famine prices. I wish the government of that country could become as wise & well meaning as is the just character of the English as individuals.—the mind of this country is daily settling at the point from which it has been led astray during the latter years. I believe it will become what the friends of equal rights had ever hoped it would: and I trust the day is not distant when America will be proud of your presence, & be anxious only to find occasions of obliterating the pain which some of her degenerations stimulated by and countenanced by foreign malice, have been able to excite in your mind. can any future conduct of ours wipe out of the memories of men the follies & extravangancies we have for some time been committing and raise us again to the ground we before occupied? I fear that ages of wisdom will not do it. accept my respectful & affectionate salutations.

Th: Jefferson

